Title: Report on Compensation of Officers Employed in the Collection of the Revenue, [5 April 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, April 5, 1792Communicated on April 5, 1792]
[To the Speaker of the House of Representatives]
Pursuant to the Order of the House of Representatives of the 18th of January, 1791, directing the Secretary of the Treasury to report his opinion whether any and what farther compensation ought to be made to the respective Officers employed in the collection of the revenue,
The said Secretary respectfully submits the following Report.
The paper marked (A) herewith transmitted, contains an Abstract of the emoluments of the several officers of the customs, for one year, as far as returns have been received at the Treasury, and suggests in a column, for the purpose, such additions as, in certain cases, appear advisable.
These additions are founded upon a combined estimate of various circumstances; the quantity of business to be performed, the probability or otherwise of an increase of emolument under the existing provisions, the expense of living at different places, and the comparative importance of the respective parts to the revenue.
The apportionment is, of course, in many instances, rather matter of arbitration, than of precise calculation, and will probably require correction from the superior local information of the members of the House.
The Secretary takes this occasion to observe, that hitherto there has been no prohibition, by law, of officers of the customs being engaged in trade. Such a prohibition appears indispensible for obvious reasons—while it will be a reason for rendering their emoluments more competent.
The report of the Secretary lately made in respect to the Act laying duties on distilled spirits, submits a farther provision for compensating the officers employed in the execution of that Act, in the only mode, which is presumed to be practicable. Hence it becomes unnecessary to include them in the present report.
All which is respectfully submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department April 5th 1792.
